EVERETT, Chief Judge
(concurring in the result):
In United States v. Acevedo-Velez, 17 M.J. 1 (C.M.A.1983), this Court discussed at length the history of the crime of arson, as prohibited by Article 126, Uniform Code of Military Justice, 10 U.S.C. § 926. See also United States v. Caldwell, 17 M.J. 8 (C.M.A.1983). In light of that history, we concluded that the words “willfully and mali*113ciously” — as employed by Congress in defining aggravated arson — were intended to have their common-law meaning. Therefore, we repudiated an earlier opinion which indicated that arson required a specific, rather than merely a general, intent.
Later, in United States v. DeSha, 23 M.J. 66 (C.M.A.1986), cert. denied, — U.S. -, 107 S.Ct. 1626, 95 L.Ed.2d 200 (1987), we held that, since Congress had omitted the words “of another” in Article 126(a), an accused could be convicted of aggravated arson if he “willfully and maliciously” set on fire an inhabited dwelling of which he himself was the owner in possession. This deviation from common law was predicated on the express language of the Code; and there is no indication in the opinion in De-Sha that we intended to retreat from the view that, unless there is specific statutory language to the contrary, we look to common law in determining what facts are required to prove arson.
Using that criterion, I conclude that the facts admitted by Banta during the providence inquiry are insufficient to establish arson. For one thing, I believe that at common law the requisite “malice” had to be directed at the property owner; and so, when property was burned with the owner’s consent, this element was lacking. Although deletion of the words “of another” in Article 126(a) would change this result for aggravated arson, it would not affect simple arson.
Secondly, since, under the rationale of DeSha, Article 126(b) does not prohibit an owner from burning his own property, the owner’s agent also cannot be convicted of arson for doing so. My premise in this regard is that, at common law, an agent who burns an owner’s property at his request stands in the owner’s shoes insofar as criminal liability is concerned. Therefore, since Bonnett, the owner of the truck which appellant burned, could not have been so convicted under Article 126(b), appellant also cannot be so convicted. Insofar as Article 126(b) is concerned, appellant did not burn the property “of another” any more than Bonnett would have done so if he had torched the truck.
The majority opinion cites a passage from A. Curtis, A Treatise on The Law of Arson § 53 at 66 (1936). There the author states: “Nor can the agent be prosecuted, if he sets the fire with the consent or procurement of an owner who might lawfully do the act.” Since Banta could have burned his own truck without violating Article 126(b), I infer from the quoted language that appellant also could not be prosecuted for arson.1
Furthermore, as one legal encyclopedia points out:
If the owner in possession is not guilty of arson in burning his own property, then one who assists the owner in burning it or who burns it at the owner’s request is not guilty of arson, for the agent’s guilt can only be coextensive with that of the principal.
5 Am.Jur.2d, Arson § 23 (1962); see also § 27. Similarly, Corpus Juris Secundum states that, “[wjhere it is no offense to burn one’s own house, a person is not liable either as principal or accessory for procuring another to burn the house, or for burning another’s house at the latter’s request.” 6A C.J.S. Arson § 22 (emphasis added).
The legislative history of Article 126(b) reveals that the offense of simple arson “is essentially one against the property of someone other than the offender.” Hearings on H.R. 2498 Before a Subcomm. of the House Armed Services Comm., 81st Cong., 1st Sess. 1233 (1949). According to the common-law view, no offense against a property owner has occurred if his property is burned with his consent. This result conforms with the basic principle that a person usually is not protected against acts to which he consents.2 Absent some indica*114tion to the contrary in the legislative history, I am sure that Congress did not intend for Article 126(b) to change this result; and, accordingly, I see no reason why this Court should try to do so.
Although I do not believe the facts admitted by appellant fit within Article 126(b), clearly they established the crime of burning property with intent to defraud, for which both an owner and his agent may be prosecuted under Article 134, UCMJ, 10 U.S.C. § 934. Under the circumstances, the maximum punishment for that offense is no greater than is authorized for the arson to which appellant pleaded guilty under Article 126(b). Accordingly — in view of the close relationship between the two crimes — I join in affirming the findings of guilty of simple arson.3 Cfi United States v. Wright, 22 M.J. 25, 27 (C.M.A.1986); United States v. Graves, 20 M.J. 344, 346 (C.M.A.1985); United States v. Felty, 12 M.J. 438 (C.M.A.1982).

. If the author meant the word “lawfully" to signify that such action was not prohibited by any statute whatsoever, then Judge Cox’ interpretation would be correct.


. For some crimes — such as statutory rape— consent is no defense, because the legislature wishes to protect persons who are too immature to give meaningful consent. I perceive no sim*114ilar policy that would have led Congress to extend protection to the owner against a burning of his personal property to which he not only had consented but also which he had initiated.


. I recognize that the military judge did not inquire of appellant whether he thought his conduct was service-discrediting or contrary to good order and discipline; but this omission seems unimportant in the present context.